MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00476-CR

                     MICHAEL PAUL PARKINSON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 239th District Court of Brazoria County. (Tr. Ct. No. 72075).

TO THE 239TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 11th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on June 13, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 11, 2015.

             Panel consists of Chief Justice Radack and Justices Higley
             and Massengale. Opinion delivered by Justice Higley.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




August 21, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT